Case 5:19-cv-00191-DAE Document 1-5 Filed 02/27/19 Page 1 of 9




      Exhibit C
          Case 5:19-cv-00191-DAE Document 1-5 Filed 02/27/19 Page
                                                               Filed:2 2/19/2019
                                                                       of 9 9:21 AM
                                                                                Denise Rodriguez
                                                                                District Clerk
                                                                                Karnes County, Texas
                                                                                Melissa Alvarez
                                   CAUSE NO. 19-01-00015-CVK

EMRAN, LLC                 AND   WAEL                §            IN THE DISTRICT COURT
SULEIMAN                                             §
                                                     §
             Plaintiffs,                             §
                                                     §
v.                                                   §            81ST JUDICIAL DISTRICT
                                                     §
CATLIN SPECIALTY INSURANCE                           §
COMPANY, ENGLE MARTIN &                              §
ASSOCIATES, LLC, AND MCCLELLAND                      §
AND HINE, INC.                                       §            KARNES COUNTY, TEXAS

             Defendants.

      DEFENDANTS’ ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
                    PLAINTIFFS’ ORIGINAL PETITION

        Defendants Catlin Specialty Insurance Company, Engle Martin & Associates, LLC, and

McClelland and Hine, Inc., (collectively “Defendants”) file this Original Answer and Affirmative

Defenses to Plaintiffs’ Original Petition, and would respectfully show the Court as follows:

                                              I.
                                        GENERAL DENIAL


        1.         Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally

deny each and every allegation contained in Plaintiffs’ Original Petition and demand strict proof

thereof. By this general denial, Defendants demand that Plaintiffs prove every fact in support of

their claims for breach of contract, violations of the Texas Insurance Code, violations of the Texas

Prompt Payment Act, violations of the Texas Deceptive Trade Practices Act, and violations of the

duty of good faith and fair dealing by a preponderance of the evidence. By this general denial,

Defendants further demand that Plaintiffs prove every fact in support of their exemplary damages

claim(s) by clear and convincing evidence.




DEFENDANTS’ ORIGINAL ANSWER                                                                   PAGE 1
4823-5560-3080V2
          Case 5:19-cv-00191-DAE Document 1-5 Filed 02/27/19 Page 3 of 9



                                           II.
                             DENIAL OF CONDITIONS PRECEDENT

        2.         Defendants specifically deny that Plaintiffs have satisfied all conditions precedent

to the recovery they seek in this lawsuit.

                                     Loss During the Policy Period

        3.         Catlin Specialty Insurance Company (“Catlin”) issued policy number 4200903364

to Plaintiffs for the policy period August 10, 2016 to August 10, 2017, and policy number

4200903790 for the policy period of August 10, 2017 to August 10, 2018 (collectively, the

“Policies”). The Policies apply only to loss that occurs during the Policy periods. To the extent

that any part of the loss of which Plaintiffs complain did not occur during these periods, the Policies

provides no coverage for such loss.

                                       Loss Above the Deductible

        4.         Defendants’ obligation to pay under the Policies extends, if at all, only to a covered

loss that exceeds the Policies deductible. If there is an obligation to pay, it applies only to the

amount of covered loss, if any, that exceeds the deductible.

                                 No Prompt Notice of Loss or Damage

        5.         Plaintiffs failed to give prompt notice to Catlin of the loss or damage relating to

Catlin claim no. 100-00-007417 as required by the Policy, including a description of the property

involved and a description of when and where the loss or damage occurred.

        6.         Catlin did not receive notice of any loss relating to the alleged March 23, 2017 hail

storm until around April 17, 2018. Catlin was prejudiced by Plaintiffs’ failure to give prompt notice

of the loss(es) claimed. Specifically, Catlin is not able to determine what amounts of damages, if

any, were caused on the alleged date of loss during Catlin’s policy period and what amounts of

damages, if any, were caused outside of Catlin’s policy period.


DEFENDANTS’ ORIGINAL ANSWER                                                                      PAGE 2
4823-5560-3080V2
          Case 5:19-cv-00191-DAE Document 1-5 Filed 02/27/19 Page 4 of 9



                                                Valuation

        7.         Plaintiffs’ loss is not recoverable unless it is determined according to the Policies’

Valuation clause, which requires valuation at actual cash value.

        8.         Discovery in this matter is ongoing and Defendants reserve the right to assert that

Plaintiffs have failed to satisfy other conditions precedent to recovery they seek in this lawsuit.

                                              III.
                                     AFFIRMATIVE DEFENSES


        9.         Pursuant to Rule 94 of the Texas Rules of Civil Procedure, Defendants set forth the

following affirmative defenses to the allegations in Plaintiffs’ Original Petition:

                   a.     Plaintiffs’ claims are barred, in whole or in part, on the basis that Plaintiffs’

        Original Petition fails to state a claim against Defendants upon which relief can be granted.

                   b.     Plaintiffs’ claims are subject to all of the terms, conditions, limitations,

        exclusions, and deductibles set forth in the Policies.

                   c.     Plaintiffs’ claims are barred, in whole or in part, to the extent the physical

        loss or damage claimed by Plaintiffs did not occur during the Policies’ periods of coverage

        as required by the Policies.

                   d.     Plaintiffs’ claims are barred, in whole or in part, to the extent the physical

        loss or damage claimed by Plaintiffs was not caused by or did not result from a covered

        cause of loss, or was caused by an excluded cause of loss.

                   e.     Plaintiffs’ claims are barred, in whole or in part, to the extent that

        Defendants were prejudiced by Plaintiffs’ failure to provide prompt notice of their claims

        for damages under the Policies.

                   f.     Plaintiffs’ claims are barred, in whole or in part, by the Policies’ Vacancy

        provisions, which reduces the amount owed, if any, by fifteen (15) percent for damages

DEFENDANTS’ ORIGINAL ANSWER                                                                       PAGE 3
4823-5560-3080V2
          Case 5:19-cv-00191-DAE Document 1-5 Filed 02/27/19 Page 5 of 9



        caused by windstorm or hail if the building where loss or damage occurs has been vacant

        for more than sixty (60) consecutive days before the alleged loss or damage occurred.

                   g.     Plaintiffs’ claims are barred, in whole or in part, to the extent the alleged

        damage was caused by flood, surface water, overflow of any body of water, or spray from

        any of the above, all whether or not driven by wind.

                   h.     Plaintiffs’ claims are barred, in whole or in part, to the extent the alleged

        damage was caused by or resulted from faulty, inadequate or defective design,

        specifications, workmanship, repair, construction, renovation, remodeling, grading,

        compaction, materials used in repair construction, renovation or remodeling, and/or

        maintenance.

                   i.     Plaintiffs’ claims are barred, in whole or in part, to the extent the alleged

        damage was caused by or resulted from wear and tear, rust or other corrosion, decay,

        deterioration, hidden or latent defect or any quality in property that causes it to damage or

        destroy itself.

                   j.     Plaintiffs’ claims are barred, in whole or in part, to the extent the alleged

        damage was caused directly or indirectly by continuous or repeated seepage or leakage of

        water, or the presence of condensation of humidity, moisture or vapor, that occurs over a

        period of 14 days or more.

                   k.     Plaintiffs’ claims are barred, in whole or in part, to the extent the alleged

        damage was caused directly or indirectly by settling, cracking, shrinkage or expansion.

                   l.     Plaintiffs’ claims are barred, in whole or in part, to the extent the alleged

        damage to the interior of Plaintiffs’ property was caused by or resulted from rain, whether




DEFENDANTS’ ORIGINAL ANSWER                                                                    PAGE 4
4823-5560-3080V2
          Case 5:19-cv-00191-DAE Document 1-5 Filed 02/27/19 Page 6 of 9



        wind driven or not, unless the building or structure first sustained damage by a covered

        cause of loss to its roof or walls through which the rain entered.

                   m.    Plaintiffs’ claims are barred, in whole or in part, to the extent the alleged

        damage was caused by fungus, wet rot, dry rot or bacteria that did not result from a covered

        cause of loss.

                   n.    Plaintiffs’ claims are barred, in whole or in part, by Plaintiffs’ neglect to use

        all reasonable means to save and preserve the property from further damage at and after

        the time of loss.

                   o.    Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs

        failed to take all reasonable steps to mitigate, minimize, or avoid the damages allegedly

        sustained and/or to protect the property from further damage. Plaintiffs’ recovery under the

        Policies and Texas law, if any, must be offset and reduced accordingly.

                   p.    Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs’

        alleged damages were caused, in whole or in part, by the negligent acts and/or omissions

        of Plaintiffs.

                   q.    Plaintiffs’ claims are barred, in whole or in part, based on the doctrines of

        waiver and estoppel, as Plaintiffs submitted two separate claims under the Policies with

        inconsistent positions.

                   r.    Plaintiffs’ claims are barred, in whole or in part, because Defendants’

        conduct has, at all times, been in good faith, reasonable, and in accordance with the Policies

        and applicable law.

                   s.    A bona fide controversy exists concerning the extent of Plaintiffs’

        entitlement to benefits under the Policies. Defendants and/or its employees, agents,



DEFENDANTS’ ORIGINAL ANSWER                                                                      PAGE 5
4823-5560-3080V2
          Case 5:19-cv-00191-DAE Document 1-5 Filed 02/27/19 Page 7 of 9



        representatives, and adjusters are entitled to value claims differently from Plaintiffs without

        facing extra-contractual liability. Defendants would show that a bona fide controversy

        exists regarding: (i) the existence and/or scope of any covered loss or damage; (ii) whether

        and to what extent any asserted loss or damage was the result of a covered occurrence or

        occurrences; (iii) the reasonable and necessary measures to repair any covered loss or

        damage; and (iv) the reasonable and necessary measures to repair any covered loss or

        damage.

                   t.   Plaintiffs’ claim for exemplary damages is unconstitutional and violates the

        due process clauses of the Fifth and Fourteenth Amendments to the United States

        Constitution and of Article 1, Section 19 of the Texas Constitution for the following

        reasons: (a) the standards under which such claims are submitted are so vague as to be

        effectively meaningless and threaten a deprivation of property for the benefit of society

        without the protection of fundamentally fair procedures; (b) the highly penal nature of

        exemplary damages threatens the possibility of excessive punishment and almost limitless

        liability without the benefit of fundamentally fair procedures or any statutory limitations;

        (c) the introduction of evidence of Defendants’ financial worth is so prejudicial as to

        impose liability and punishment in a manner bearing no relation to the extent of any injury

        allegedly inflicted or to any benefit from any alleged wrongdoing and, therefore, any

        verdict would be the result of bias and prejudice in a fundamentally unfair manner.

                   u.   To the extent Plaintiffs have asserted claims against Defendants under

        Texas Insurance Code Chapter 541, those claims are barred by Section 541.153, and this

        Court should award Defendants court costs and reasonable and necessary attorneys’ fees




DEFENDANTS’ ORIGINAL ANSWER                                                                    PAGE 6
4823-5560-3080V2
          Case 5:19-cv-00191-DAE Document 1-5 Filed 02/27/19 Page 8 of 9



        because any such claims under the Texas Insurance Code are groundless and brought in

        bad faith and/or for the purpose of harassment.

                   v.     Plaintiffs’ claims are subject to the appraisal provision of the Policies,

        which applies in the event of any disagreement as to the amount of the loss. Defendants

        specifically reserve its rights under the appraisal provision of the Policies.

        10.        Defendants further reserve the right to assert additional affirmative defenses as this

litigation proceeds.

                                              IV.
                                     RESERVATION OF RIGHTS


        11.        By appearing and answering herein, Defendants do not waive, and expressly

reserve, all rights and defenses that Defendants may have or that may arise under the Policies

and/or applicable law, including without limitation provisions governing the applicable law and

forum for resolution of any dispute under the Policies. Nothing herein shall constitute or be deemed

a waiver of, or an estoppel to assert, any of the rights and defenses that Defendants may have or

that may arise under the Policies and/or applicable law.

                                                  V.
                                                PRAYER


        WHEREFORE, PREMISES CONSIDERED, Defendants Catlin Specialty Insurance

Company, Engle Martin & Associates, LLC, and McClelland and Hine, Inc., pray that upon final

judgment: (a) all relief requested by Plaintiffs be denied; (b) all costs be taxed against Plaintiffs;

and (c) for such other and further relief to which Defendants may be justly entitled, whether at law

or in equity.




DEFENDANTS’ ORIGINAL ANSWER                                                                      PAGE 7
4823-5560-3080V2
          Case 5:19-cv-00191-DAE Document 1-5 Filed 02/27/19 Page 9 of 9




                                            Respectfully submitted,

                                            ZELLE LLP

                                            By:      /s/ Michael C. Upshaw
                                                  Steven J. Badger
                                                  Texas Bar No. 01499050
                                                  sbadger@zelle.com
                                                  Michael C. Upshaw
                                                  Texas Bar No. 24099142
                                                  mupshaw@zelle.com

                                            901 Main Street, Suite 4000
                                            Dallas, TX 75202-3975
                                            Telephone:    214-742-3000
                                            Facsimile:    214-760-8994

                                            ATTORNEYS FOR DEFENDANTS



                               CERTIFICATE OF SERVICE

       A true and correct copy of the forgoing has been served on the following counsel of record
in accordance with TEXAS RULES OF CIVIL PROCEDURE on this 19th day of February 2019 as
follows:

   Matthew J. Worrall
   Texas Bar No. 24070883
   WORRALL LAW GROUP, PLLC
   1201 Shepherd Dr.
   Houston, Texas 77007
   Telephone: 832-423-4115
   Facsimile: 713-583-3411
   Attorney for Plaintiffs

                                            /s/ Michael C. Upshaw
                                            Michael C. Upshaw




DEFENDANTS’ ORIGINAL ANSWER                                                              PAGE 8
4823-5560-3080V2
